Citation Nr: 0931927	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  99-20 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from February 1970 to 
October 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board originally remanded the matter for further 
development in March 2001, and subsequently remanded again in 
July 2003 and December 2005.  The issues of entitlement to 
service connection for posttraumatic stress disorder and 
alcohol and drug abuse were originally on appeal.  The RO 
granted service connection for those issues in May 2009.  As 
the rating decision is considered a total grant of benefits, 
those issues are no longer on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon preliminary review, the Board regrets to say that 
further development is necessary before this issue may be 
decided on the merits.  The Board most recently remanded the 
case in December 2005.  In that remand, the Board requested a 
VA examination regarding the veteran's low back disability 
and specifically stated that a detailed rationale should be 
provided for all opinions as to whether it is at least as 
likely as not that the Veteran's low back disability began 
during service or was otherwise etiologically related to 
service.  Such an examination was conducted in December 2006.  
The December 2006 examiner's opinion consisted of the 
following sentence: "current back condition less likely as 
not related to service findings are compatible with are 
alone." [sic]  

In the Appellant's Post-Remand Brief, the Veteran's 
representative essentially argues that the December 2006 
opinion is inadequate and that further remand for a 
sufficient rationale is required.  The Board must agree.  
Although the Board regrets the need to further prolong or 
delay a final decision in this case, it feels the 
representative's request for a remand is appropriate; thus, 
the Board must remand the case again to ensure RO compliance 
with the December 2005 remand.  See Stegall v. West, 11 
Vet.App. 268 (1998).



Accordingly, the case is REMANDED for the following actions:

1. If possible, the same examiner who 
examined the Veteran during the December 
2006 VA examination of the Veteran's low 
back should be afforded an opportunity to 
clarify and expand upon his opinion.  The 
Board emphasizes that a detailed rationale 
for the opinion is necessary.   

If the same examiner is no longer 
available to comment on his opinion from 
the December 2006 VA examination, the 
Veteran should be afforded a new 
examination for the purpose of 
ascertaining the nature and etiology of 
any current low back disability.  The 
claims file must be made available to the 
examiner and reviewed in connection with 
the examination.  The examiner should 
perform any medically indicated special 
testing.  After reviewing the record and 
examining the Veteran, the examiner should 
provide an opinion as to whether any 
chronic low back disability at least as 
likely as not (a 50% or higher degree of 
probability) began during service or is 
otherwise causally or etiologically 
related to the Veteran's active duty 
service.  The examiner should specifically 
address whether the Veteran's complaints 
of back pain in service are the same as 
the Veteran's current complaints of back 
pain.  A detailed rationale should be 
provided for all opinions.  

2.  The RO should then review the expanded 
record and determine if service connection 
may be granted for the disability at 
issue.  Unless all benefits sought are 
granted, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



